DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites “a high voltage stimulation signal”, see 2nd to last line. The term “high voltage” in claim 9 is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what Applicant intends to define as a “high voltage” as there does not appear to be any definition for what would be considered a high voltage in this application. For examination purposes, this limitation has been interpreted as any voltage capable of providing a defibrillation to a patient.
Regarding claim 19, the claim recites “the first, second, or third pacing electrodes”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a third pacing electrode”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2014/0046120) (hereinafter Choi).
Regarding claim 1, Choi discloses a ventricular assist system (Abstract; Fig. 19) comprising: a pump adapted to be connected to a heart of a patient (Fig. 19, blood pump 3); an outflow cannula (Fig. 19, outflow connecting tube 10b) comprising a first end adapted to be connected to an outlet of the pump (Fig. 19, outflow connecting tube 10b end which connects to pump 3) and a second end adapted to be connected to an artery of the patient (Fig. 19, pump end at arteries 2); a pacing electrode disposed on an outer surface of the outflow cannula and adapted to be disposed adjacent to an exterior wall of the heart (Fig. 19, electrodes 20; Para. 65, 108); and a controller electrically connected to the pump and the pacing electrode, wherein the controller is adapted to provide a pacing signal to the pacing electrode (Fig. 19, controller 4 and pacemaker 6 connected to electrodes 20 via wires).
Regarding claim 2, Choi discloses the pacing electrode is adapted to provide the pacing signal from the controller to the heart of the patient (Para. 108: “an artificial pacemaker 6 applying an electric stimulus to the heart through the electrodes 20 of the conduit, and a control device 4 controlling the blood pump 3 and the artificial pacemaker 6”).
Regarding claim 3, Choi discloses a second pacing electrode electrically connected to the controller (Fig. 19, electrodes 20).
Regarding claim 6, Choi discloses the second pacing electrode is adapted to provide a second pacing signal from the controller to the heart of the patient (Fig. 19, controller 4 and pacemaker 6 connected to electrodes 20 via wires; Para. 108: “an artificial pacemaker 6 applying an electric stimulus to the heart through the electrodes 20 of the conduit, and a control device 4 controlling the blood pump 3 and the artificial pacemaker 6”).
Regarding claim 10, Choi discloses the pump is adapted to be connected to a ventricle of a patient (Fig. 19, inflow connecting tube 10a is connected to left ventricle 1).
Regarding claim 11, Choi discloses a method comprising: connecting an inflow cannula of a pump to a portion of a heart of a patient; connecting an outlet of the pump to an outflow cannula; connecting the outflow cannula to an artery of the patient; electrically connecting a pacing electrode disposed on an outer surface of the outflow cannula to a controller; disposing the pacing electrode adjacent to an exterior wall of the heart of the patient; and delivering a pacing signal from the controller to the heart of the patient utilizing the pacing electrode (see rejections of claims 1-2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Osypka (US 2017/0296227).
Regarding claims 4 and 12, Choi does not disclose the second pacing electrode is disposed on the outer surface of the outflow cannula and adapted to be disposed adjacent to the exterior wall of the heart, and delivering a second pacing signal from the controller to the heart of the patient utilizing the second pacing electrode. 
Osypka, however, teaches a transymyocardial insertion unit (Abstract) including an artificial blood vessel 80 (i.e., an outflow cannula) which is wrapped in part with a metallic coil 90 to form an electrical defibrillation pole (Para. 111; Fig. 15), as well as individual electrodes 91 placed around small branches 81 of vessel 80 (Para. 112; Fig. 15) which are connected to an ICD. Additionally, Osypka teaches that the device can be equipped with an implantable pacemaker so that the device is suitable for both pacing stimulation and defibrillation (Para. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi such that the second pacing electrode is disposed on the outer surface of the outflow cannula and adapted to be disposed adjacent to the exterior wall of the heart, and delivering a second pacing signal from the controller to the heart of the patient utilizing the second pacing electrode. Making this modification would be useful for providing a device which is suitable for both pacing stimulation and defibrillation, as taught by Osypka.
Regarding claim 13, Choi discloses an outflow cannula for a ventricular assist system (Fig. 19, outflow cannula 10b), the outflow cannula comprising: a first end adapted to be connected to an outlet of a pump of the ventricular assist system and a second end adapted to be connected to an artery of a patient (Fig. 19, outflow cannula 10b connected from pump 3 to aorta 2); first pacing electrode disposed on an outer surface of the outflow cannula and adapted to be disposed adjacent to an exterior wall of the heart (Fig. 19, electrode 20), wherein the first pacing electrode is adapted to be electrically connected to a controller (Fig. 19, connection to artificial pacemaker 6 and controller 4), wherein the first pacing electrode is adapted to deliver a first pacing signal from the controller to the heart (Para. 108); and a conductor disposed on the outer surface of the outflow cannula and adapted to electrically connect the first pacing electrodes to the controller (Fig. 19, wires 30; para. 65).
Choi does not disclose that the outflow cannula also comprises a second pacing electrode with the same characteristics as the first pacing electrode. Osypka, however, teaches a transymyocardial insertion unit (Abstract) including an artificial blood vessel 80 (i.e., an outflow cannula) which is wrapped in part with a metallic coil 90 to form an electrical defibrillation pole (Para. 111; Fig. 15), as well as individual electrodes 91 placed around small branches 81 of vessel 80 (Para. 112; Fig. 15) which are connected to an ICD. Additionally, Osypka teaches that the device can be equipped with an implantable pacemaker so that the device is suitable for both pacing stimulation and defibrillation (Para. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi’s outflow cannula to include a second pacing electrode with the same characteristics as the first pacing electrode. Making this modification would be useful for providing a device which is suitable for both pacing stimulation and defibrillation, as taught by Osypka.
Regarding claim 14, Choi in view of Osypka teaches that each of the first and second pacing electrodes comprises a ring electrode or a coil electrode (Choi Fig. 19, ring electrodes 20; Osypka Fig. 15, coil electrode 90 and ring electrodes 91).
Regarding claim 15-16, Choi in view of Osypka teaches a third pacing electrode that is adapted to be connected to be electrically connected to the controller and deliver a third pacing signal from the controller to the heart, and that the third pacing electrode is disposed on the outer surface of the outflow cannula and adapted to be disposed adjacent to the exterior wall of the heart (see rejection of claims 4, 12, 13; coil electrode 90, branch electrodes 91, Fig. 15 and para. 66 of Osypka).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Aboud et al. (US 2018/0345028) (hereinafter Aboud).
Regarding claim 5, Choi does not disclose the second pacing electrode is disposed on the pump and adapted to be disposed adjacent to the exterior wall of the heart.
Aboud, however, teaches an implantable defibrillator heart pump (Abstract) wherein defibrillation electrodes 1, 2 are disposed on the pump 4 external to the heart (Fig. 1). Aboud also teaches that a simple pacemaker function to treat bradycardia would be conceivable for this device’s electrodes (Para. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi such that the second pacing electrode is disposed on the pump and adapted to be disposed adjacent to the exterior wall of the heart. Making this modification would be useful for treating bradycardia, as taught by Aboud.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of LaRose et al. (US 9579437) (hereinafter LaRose).
Regarding claims 7-8, Choi does not disclose that the outflow cannula comprises a graft, wherein the graft comprises a gel-impregnated graft.
LaRose, however, teaches a ventricular assist device (VAD) wherein an outflow cannula may be replaced by a graft lumen material fixed to the pump, wherein the graft lumen may be a homologous polyester with a gel structure (Col. 10, ll. 25-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi such that the outflow cannula comprises a graft, wherein the graft comprises a gel-impregnated graft. Making this modification would amount to a simple substitution of one known element (Choi’s outflow cannula) for another (LaRose’s gel graft lumen) to obtain predictable results (providing a path for blood to flow out of the pump).
Claims 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Osypka in view of Aboud.
Regarding claims 9 and 20, Choi/ Choi in view of Osypka do not teach a first defibrillation electrode disposed on the outer surface of the outflow cannula and a second defibrillation electrode disposed on either the outer surface of the outflow cannula or the pump, wherein the first and second defibrillation electrodes are adapted to be disposed adjacent to the exterior wall of the heart, wherein the first and second defibrillation electrodes are electrically connected to the controller and adapted to provide a high voltage stimulation signal from the controller to the heart of the patient.
Osypka, however, motivates a first defibrillation electrode disposed on the outer surface of the outflow cannula, wherein the first defibrillation electrode is adapted to be disposed adjacent to the exterior wall of the heart, wherein the first defibrillation electrode is electrically connected to the controller and adapted to provide a high voltage stimulation signal from the controller to the heart of the patient (see rejection of claims 4 and 12 above). Furthermore, Aboud teaches a second defibrillation electrode disposed on the pump, wherein the second defibrillation electrode is adapted to be disposed adjacent to the exterior wall of the heart, and wherein the second defibrillation electrodes are electrically connected to the controller and adapted to provide a high voltage stimulation signal from the controller to the heart of the patient (see rejection of claim 5 above; para. 10 discusses ICD defibrillator controller). Aboud also teaches that the pump defibrillator element can be easily replaced in case of a defect without disturbance of pump function (Para. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi/ Choi in view of Osypka to include a first defibrillation electrode disposed on the outer surface of the outflow cannula and a second defibrillation electrode disposed on either the outer surface of the outflow cannula or the pump, wherein the first and second defibrillation electrodes are adapted to be disposed adjacent to the exterior wall of the heart, wherein the first and second defibrillation electrodes are electrically connected to the controller and adapted to provide a high voltage stimulation signal from the controller to the heart of the patient. Making this modification would be useful for providing a device capable of both pacemaker and defibrillation functions, as taught by Osypka, as well as providing a defibrillator element which can be easily replaced in case of a defect without disturbance of pump function, as taught by Aboud (para. 18).
Regarding claim 17, Choi in view of Osypka does not teach the third pacing electrode is disposed on the pump and adapted to be disposed adjacent to the exterior wall of the heart. 
Aboud, however, teaches an implantable defibrillator heart pump (Abstract) wherein defibrillation electrodes 1, 2 are disposed on the pump 4 external to the heart (Fig. 1). Aboud also teaches that a simple pacemaker function to treat bradycardia would be conceivable for this device’s electrodes (Para. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi such that the second pacing electrode is disposed on the pump and adapted to be disposed adjacent to the exterior wall of the heart. Making this modification would be useful for treating bradycardia, as taught by Aboud.
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Osypka, further in view of Porter et al. (US 2006/0064159) (hereinafter Porter).
Regarding claims 18-19, Choi in view of Osypka does not teach a strain relief member disposed over a portion of the outflow cannula, wherein a portion of the strain relief member is disposed between at least one of the first, second, or third pacing electrodes and the outflow cannula.
Porter, however, teaches a device for vascular access (Abstract) wherein a strain relief structure 54 is provided over a conduit or graft attached at connector 2 to resist kinking of the conduit or graft. The strain relief structure may comprise a flexible spiral or coil that extends from an end of the connector system and onto the outer surface of the conduit/graft (Para. 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Choi in view of Osypka to include a strain relief member disposed over a portion of the outflow cannula in order to prevent kinking of the cannula, as taught by Porter. Furthermore, the Examiner submits that such a modification would result in a portion of the strain relief member being disposed between the outflow cannula and at least one of the first, second, or third pacing electrodes because the strain relief structure would extend from an end of the connector system (i.e., Choi’s outflow connection tube 10b’s connection to pump 3) onto the outer surface of the cannula. Seeing that Choi’s electrode 20 is disposed at the distal end of the tube 10b, a portion of the strain relief member would thus be disposed between the outflow cannula and the electrode 20 via this modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vodermayer et al. (US 2010/0082099) discloses an artificial heart comprising a blood pump with electrodes (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792